In re Shall, David L.; Disciplinary Counsel LSBA; — Plaintiffs); applying for joint petition for interim suspension.
ORDER
Considering the foregoing Joint Petition for Interim Suspension:
IT IS ORDERED, ADJUDGED AND DECREED that respondent, David L. Shall, attorney at law, be and he hereby is, placed on interim suspension from the practice of law, said suspension to be effective immediately, and remaining in effect until further orders of this court.
IT IS FURTHER ORDERED that from the date of filing of this joint petition until the effective date of the interim suspension, respondent shall not undertake the representation of new clients and shall fully comply with Supreme Court Rule XIX, § 26. The Office of Disciplinary Counsel is directed to institute appropriate disciplinary proceedings pursuant to Supreme Court Rule XIX, § 11.
CALOGERO, C.J., not on panel. Rule IV, Part 2, § 3.
/s/ Walter F. Marcus, Jr. Justice, Supreme Court of Louisiana